Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 27, 2020

                                      No. 04-19-00695-CV

                                    Amelia ZAMORA, et al.,
                                          Appellants

                                                 v.

                              Christopher John LOCASCIO, et al.,
                                           Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-03958
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        Appellees Christopher John Locascio, Matthew Locascio, Remy John Locascio, and Sara
Loscascio have filed an advisory to the court and motion to stay the appeal. Appellees filed the
same advisory and motion to stay in the related appeal No. 04-19-00602-CV. The advisory
states that the parties have agreed to mediate “all the issues in all the cases” on February 13,
2020, and requests that the two related appeals be stayed until after mediation. Appellants
Manuel and Amelia Zamora are in agreement with the motion to stay the appeals. The appellant
receiver, James Volberding, filed a response opposing the motion to stay.

        After due consideration, the motion to stay this appeal is GRANTED. It is ORDERED
that the appellate deadlines in this appeal are hereby STAYED until further order of the court.
The appellants are instructed to file either a motion to dismiss the appeal due to settlement, or an
advisory to the court stating that a settlement was not reached and requesting that the stay of the
appeal be lifted, in this court within seven (7) days after the date of mediation. Appellant
receiver shall state in the advisory to the court whether its motion for temporary orders has
become moot.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court